66 F.3d 336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.William Edward HENRY, Defendant-Appellant.
No. 95-50012.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 10, 1995.Decided Sept. 12, 1995.

Before:  THOMPSON, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
William Edward Henry appeals from the district court's denial of his motion to dismiss the superseding indictment, arguing that a prior civil administrative forfeiture proceeding bars his subsequent criminal prosecution on double jeopardy grounds.  Double jeopardy did not attach to the instant prosecution because Henry made no claim to property in the prior civil forfeiture proceeding, see United States v. Cretacci, --- F.3d ----, ----, No. 94-10235, slip op. 9565, 9568 (9th Cir.  Aug. 4, 1995), and because there was no finality to that civil forfeiture proceeding, see United States v. Sanchez-Cobarruvias, --- F.3d ----, ----, No. 94-50581, slip op. ----, ---- (9th Cir.  Sept. 12, 1995).


3
AFFIRMED.



*
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3